Citation Nr: 0012575	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to February 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO decision.  In July 1999, the 
Board remanded the veteran's claim to the RO for further 
action, including application of the laws and regulations 
pertaining to reopened claims.  The case was returned to the 
Board in March 2000.


FINDINGS OF FACT

1.  In a June 1984 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder; the veteran was advised of his appellate rights but 
he failed to file a timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a psychiatric disorder has been 
associated with the claims folder since the June 1984 RO 
decision.

3.  The veteran's reopened claim of service connection for a 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1974 to February 
1976.  A review of his service medical records reveals that 
when he was examined for enlistment purposes in June 1974, 
his psychiatric status was normal.  During the course of 
service he received treatment for alcohol problems, including 
inpatient treatment at an alcohol rehabilitation center.  In 
December 1975, he underwent a psychiatric consultation, 
during which he reported having a dysphoric, chaotic 
childhood and adolescence.  He described a life-long pattern 
of difficulty with authority and said he received many school 
expulsions because of his inability to get along with 
teachers.  It was noted that the veteran did not have a 
history of serious emotional illness.  He had, however, seen 
a psychiatrist at the age of 7 because of his inability to 
make friends; and he admitted that his inability to make 
friends continued to be a problem for him.  Following a 
psychiatric examination, he was diagnosed as having chronic 
alcoholism and an immature personality with passive-
aggressive features.  In February 1976, he was examined for 
separation purposes and it was noted that his psychiatric 
status was normal.

In November 1977, the veteran was examined for VA 
compensation purposes and no pertinent abnormalities were 
noted. 

By a January 1978 RO decision, the veteran was granted 
service connection for migraines and a cervical spine strain. 

VA treatment records, dated in March 1978, show the veteran 
received treatment for migraines.  During treatment it was 
noted that he exaggerated his symptoms and that there was a 
questionable hysterical component to his behavior.
 
A December 1980 psychology consultation request shows that 
the veteran reported that he felt as if service made him a 
different person.  Following an examination, in January 1981, 
the diagnostic impressions were to rule out a depressive 
reaction, an obsessive compulsive personality (obsessive 
type), a sociopathic personality, and a psychophysiologic 
reaction.  The examiner noted that the veteran suffered from 
multiple psychiatric symptoms which should be further 
evaluated. 

In April 1984, the veteran was admitted to the inpatient 
psychiatric unit of a VA hospital for drug detoxification and 
also for treatment of underlying emotional problems.  On 
discharge, the diagnoses were polysubstance abuse (with 
alcohol abuse) and depression. 

By a June 1984 RO decision, service connection was denied for 
a nervous condition.  The veteran was informed of the adverse 
decision that same month, and he did not respond.  Evidence 
received since this decision is summarized below. 

A VA hospitalization record, dated from May to June 1984, 
shows that the veteran was treated for substance abuse 
problems.  Contemporaneous treatment records noted that he 
was on depression medication.  

In September 1984, the veteran was hospitalized for possible 
suicidal ideation.  He complained that he felt depressed 
because he had not been able to get relief for his headaches.  
During the course of the hospitalization, he underwent a 
psychological assessment.  It was noted that he had dysphoria 
and anxiety secondary to personality problems, and he had a 
borderline personality disorder.  On hospital discharge in 
November 1984, the diagnoses were drug abuse, and a mixed 
personality disorder with borderline manipulative, explosive, 
and intimidating features.

An October 1985 VA dermatological consultation request shows 
that the veteran had a recurrent rash for years, which 
reportedly accompanied his PTSD.  

An April 1986 VA psychiatric consultation request shows that 
the veteran reported having received previous treatment for 
PTSD and said he was rated 30 percent for such.  He reported 
he needed medication for a recurrence of tension and anxiety.  
On consultation examination, it was noted that the record had 
been reviewed and that the veteran was not, in fact, service-
connected for a psychiatric diagnosis and was rated less than 
50 percent for all of his service-connected disabilities.  It 
was concluded that he was not eligible for referral to the 
mental health clinic. 

In January 1987, the veteran attempted to reopen his claim of 
service connection for a nervous condition.  In a February 
1987 letter, he was informed by the RO that he would have to 
submit new and material evidence if he wanted his claim to be 
reopened.  He did not respond. 

VA medical records dated in February 1988 show that the 
veteran was described as nervous and was assessed as having 
anxiety.

An April 1993 medical record from the Hitchcock Clinic 
reflects that the veteran received treatment for chronic 
head, neck, and back pain.  Among the diagnoses was post-
traumatic pain disorder.

Private medical records, dated in 1995, show that the veteran 
was treated for chronic pain. 

In February 1995, the veteran was hospitalized at Elliot 
Hospital after taking a drug overdose.  It was reported that 
he had a long history of back and neck pain since sustaining 
an injury while delivering mail, as a mail carrier.  He 
reported he had undergone numerous surgeries on his neck and 
back and had become discouraged with his lot in life and 
wanted to commit suicide.  It was also noted that he had a 
past history of self destructive behavior, and had taken an 
excessive amount of medication (40 to 60 Fiorinal) in 1974.  
The examiner noted that the veteran had a known history of 
depression and now presented with a suicidal gesture.  

In April 1995, the veteran was hospitalized at Charter 
Brookside Hospital for treatment of anger and depression.  
The veteran reported that his current problems began around 
February 1993 when he slipped on some ice while working as a 
letter carrier.  Since then, he related that he had been 
disabled.  Since sustaining the injury, he said, he had 
difficulty controlling his anger, among other things.  The 
admitting diagnoses were a pain disorder associated with 
psychological factors and a general medical condition, major 
depression (a single episode), and an organic affective 
syndrome; and an impulse control disorder (not otherwise 
specified) was to be ruled out. 

In May 1995, the veteran was hospitalized at Charter 
Brookside Hospital because of suicidal thoughts.  It was 
noted that his family history was notable for abuse.  It was 
also noted that he had difficulty adjusting after injuring 
his neck and back in February 1993.  The discharge diagnoses 
included pain associated with psychological factors and a 
medical condition, an impulse control disorder (not otherwise 
specified), and a history of mixed substance abuse; and 
traumatic dementia was to be ruled out 

In an August 1995 medical record from Hitchcock Clinic it was 
noted that the veteran was being treated for a chronic pain 
problem.

In an October 1995 statement, a private physician, Robert 
Feder, M.D., noted that the veteran had been under his care 
since May 1995.  It was noted that he was treating the 
veteran for a pain disorder associated with psychological 
factors, which was deemed directly related to his cervical 
spine condition.  

At an October 1995 RO hearing, the veteran reported he had 
received VA psychiatric treatment within 1 year of his 
service discharge.  He asserted that he had psychiatric 
problems as a result of all the physical disabilities he 
sustained in service (i.e. service-connected disabilities). 
 
In a May 1997 statement, a private physician indicated that 
the veteran had complained of recurrent depression. 

In a January 1999 statement, a private licensed clinical 
mental health counselor, indicated that the veteran had been 
a client of his from March 1996 to October 1998.  It was 
noted that the veteran had PTSD, and depression and anxiety 
which were triggered by his fear of losing his ability to 
support his wife and pay for his house. 

Medical records, from Gero Med, dated from 1996 to 1999, show 
that the veteran received psychiatric treatment for 
depression (not otherwise specified), chronic pain syndrome, 
and an adjustment reaction.  Specifically, a treatment 
record, dated in June 1999, reflects a diagnosis of atypical 
depression, secondary to chronic pain and an adjustment 
reaction.  

In September 1999, the veteran underwent a VA psychiatric 
examination, during which he reported that he was doing fine, 
emotionally.  He said that he was receiving intermittent 
psychiatric counseling and was taking pain medication.  He 
related that the focus of the counseling was his chronic pain 
and his depression due to his loss of work.  Following an 
examination, the Axis I diagnosis was a phase of life 
problem.  The examiner noted that the veteran was going 
through some difficult times, including an impending divorce 
and custody battle. 


II.  Legal Analysis

A.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for a psychosis will be presumed if it is manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be established for 
additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 8 Vet. App. 374 
(1995).  Additionally, it is noted that personality disorders 
are not diseases or injuries for VA compensation purposes and 
may not be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

In the present case, the veteran's original claim of service 
connection for a psychiatric disorder was denied by the RO in 
June 1984 and he did not appeal that determination.  Thus, 
the June 1984 RO decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.
 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  The VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

When the RO denied the veteran's claim of service connection 
for a psychiatric disorder in June 1984, it considered his 
service medical records which show that he underwent a 
psychiatric examination in December 1975, during active duty.  
During the examination, it was noted that he did not have a 
history of serious emotional illness but had seen a 
psychiatrist at the age of 7 because of his inability to make 
friends.  Following an examination, the diagnoses included an 
immature personality with passive-aggressive features (which 
is a disability for which service connection can not be 
granted).  38 C.F.R. § 3.303(c).  When he was examined for 
separation purposes, in February 1976, his psychiatric system 
was clinically normal.  

The RO also considered post-service medical evidence, 
including VA medical records dated in the 1980s.  These 
medical records show that the veteran received psychiatric 
treatment and was diagnosed as having depression and a 
personality disorder, among other things.

Evidence received since the RO's June 1984 decision includes 
numerous VA and private medical records dated in the 1980s 
and 1990s which reflect that the veteran was diagnosed as 
having various psychiatric disorders.  The Board finds that 
the aforementioned medical records are cumulative of evidence 
previously considered by the RO in June 1984.  These records 
are not new as they merely demonstrate the presence of a 
psychiatric disorder after his separation from service.  
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

New evidence received since the RO's June 1984 decision also 
includes an October 1995 statement from a private physician, 
Dr. Feder, which reflects the opinion that the veteran had a 
pain disorder with associated psychological factors which was 
directly related to his cervical spine condition.  
Additionally, new evidence includes a June 1999 medical 
record from Gero Med which reflects that the veteran was 
diagnosed as having atypical depression which was secondary 
to chronic pain.  In sum, the medical opinions, detailed 
above, are material as they are somewhat suggestive of a link 
between the veteran's current psychiatric disability and his 
service-connected disabilities, which have been described as 
painful.  38 C.F.R. § 3.310.  (As noted above, an award of 
secondary service connection is predicated, in part, upon 
medical evidence showing a causal connection between the 
disability in question and a service-connected disability.  
Id.)  As such, it must be concluded that the aforementioned 
medical opinions are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a psychiatric 
disorder.  In other words, the medical evidence constitutes 
new and material evidence to reopen the veteran's claim of 
service connection.  38 C.F.R. § 3.156.

B.  Whether the veteran's claim of service connection for a 
psychiatric disorder is well grounded.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 
12 Vet. App. 203 (1999). 

The veteran has the initial burden of submitting evidence to 
show that his claim of service connection for a psychiatric 
disorder is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d at 1464, 1468 (Fed Cir 
1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Again, it is noted that the record reflects medical evidence 
showing that the veteran has a chronic psychiatric disability 
and medical evidence which appears somewhat suggestive that 
his psychiatric disorder is attributable to his service-
connected disabilities.  38 C.F.R. § 3.310; see October 1995 
statement from a private physician; June 1999 medical record 
from Gero Med (discussed in the Factual Background).  Thus, 
the claim of service connection for a psychiatric disability 
is plausible and well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is granted and this service connection 
claim is well grounded; thus, it is subject to further action 
as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

As noted above, the veteran's claim of service connection for 
a psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a).  When a claimant submits a well-grounded claim, VA 
must assist him in developing the facts pertinent to the 
claim.  Id.; 38 C.F.R. §§ 3.103, 3.159.

Another VA examination is required to determine whether the 
veteran's service-connected disabilities, including migraines 
and cervical spine disorder, caused or aggravated his current 
psychiatric disorder.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Additionally, an attempt should be made to secure 
additional relevant medical records, particularly including 
any outstanding treatment records of the veteran's from Gero 
Med.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for any 
psychiatric disorders since his service 
discharge, including but not limited to 
Gero Med, Robert Feder, M.D., and the VA 
facilities in Manchester, New Hampshire.  
After obtaining any needed release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
claims file. 

2.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder.  All 
indicated testing should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to whether the veteran is 
currently suffering from a psychiatric 
disorder.  If the veteran is diagnosed 
with such, the examiner should render an 
opinion as to whether it is at least 
likely as not that his psychiatric 
disorder had its inception during 
service, and whether it it is at least as 
likely as not that his psychiatric 
disorder was caused or worsened by any of 
his service-connected disorders, 
including migraines and/or a cervical 
spine disorder.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the veteran's medical history.

3.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claim of service connection for 
a psychiatric disorder.  If the claim is 
denied, the veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

